UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14C/A Information Statement Pursuant to Section 14(c) of the Securities Exchange Act of 1934 (Amendment No. 1) Check the appropriate box: x Preliminary Information Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14c-5(d)(2)) o Definitive Information Statement UNIVERSAL FOG, INC. (Name of Registrant As Specified In Its Charter) Payment of Filing Fee (Check the appropriate box): x No fee required ¨ Fee computed on table below per Exchange Act Rules 14c-5(g) and 0-11 (1) Title of each class of securities to which transaction applies: Common Stock, $.0001 par value. (2) Aggregate number of securities to which transaction applies: 44,694,634 shares of Common Stock outstanding on January 31, 2008. (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): N/A (4) Proposed maximum aggregate value of transaction: N/A (5) Total fee paid: N/A ¨ Fee paid previously with preliminary materials. ¨ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: Copies to: Harold H. Martin, Esq. 17115 Kenton Drive, Suite 202A Cornelius, North Carolina 28031 Tel:(704) 584-0268 - 1 - UNIVERSAL FOG, INC. 1808 South 1st Avenue Phoenix, AZ85003 To the stockholders of Universal Fog, Inc.: Universal Fog, Inc., a Delaware corporation (the “Company”) has obtained the written consent of the stockholders holding a majority of the common shares on October 19, 2007 (the “Consent”). The Consent authorizes the amendment of our certificate of incorporation to effect a 1:20 reverse stock split (the “Reverse Split”).This proposal was approved by the Board of Directors on October 19, 2007. The Company is a party to a Share Exchange Agreement, dated October 15, 2007, by and between the Company, Thomas Bontems (“Bontems”), Sun, Xin, China Health Industries Holdings Limited (“China Health”) and Harbin Humankind Biology Technology Co. Limited (“Harbin Humankind”), pursuant to which the Company will acquire 100% of all of the issued and outstanding share capital of China Health from Sun, Xin in exchange for the issuance by the Company of 60,000,000 shares (the “Share Exchange”) of its common stock to Sun, Xin in a transaction intended to qualify as a tax-free exchange pursuant to Sections 351 and 368(a)(1)(B) of the Internal Revenue Code of 1986, as amended. The issuance of the 60,000,000 shares of common stock pursuant to the Share Exchange is conditioned on the consummation of the Reverse Split.Accordingly, since the Reverse Split “involves” another matter such as the Share Exchange within the meaning of Note A to Schedule 14A promulgated under Section 14(a) of the Securities Exchange Act of 1934, as amended, extensive disclosure of the Share Exchange and China Health and Harbin Humankind will be made in this Information Statement.However, under Delaware law, the Share Exchange does not require the affirmative vote of shareholders, and was authorized by the Company’s Board of Directors on October 19, 2007. The accompanying Information Statement is being provided to you for your information to comply with requirements of the Securities and Exchange Act of 1934, as amended.The Information Statement also constitutes notice of corporate action without a meeting by less than unanimous consent of the Company’s stockholders pursuant to Section 228(a) of the Delaware General Corporation Law.You are urged to read the Information Statement carefully in its entirety.However, no action is required on your part in connection with the Reverse Split.No meeting of the Company’s stockholders will be held or proxies requested for these matters since they have already been approved by the requisite written consent of the holders of a majority of the common shares. Under the rules of the Securities and Exchange Commission, the Reverse Split cannot become effective until at least 20 days after the accompanying Information Statement has been filed and mailed to the stockholders of the Company. By order of the Board of Directors /s/ Sun, Xin Sun, Xin Chairman February 19, 2008 - 2 - UNIVERSAL FOG, INC. INFORMATION STATEMENT ON SCHEDULE 14C/A TABLE OF CONTENTS Page Reverse Split 4 Reasons for Reverse Split 4 Potential Risks of the Reverse Split 5 Potential Effects of the Reverse Split 5 Approval of the Reverse Split and Proposed Amendment 6 Additional Disclosure with Respect to the Transactions 6 Summary Term Sheet 6 Mergers, Consolidations, Acquisitions and Similar Matters 9 Authorization or Issuance of Securities Otherwise Than For Exchange 10 Financial and Other Information 11 Description of the Business of Universal Fog 11 Description of the Business of Harbin Humankind 13 Management’s Discussion and Analysis or Plan of Operations 19 Risk Factors 23 Exhibits Audited and Pro Forma Financial Information Form 10-KSB/A of Universal Fog, Inc. Form 10-QSB of Universal Fog, Inc. - 3 - UNIVERSAL FOG, INC. 1808 South 1st Avenue Phoenix, AZ85003 INFORMATION STATEMENT PURSUANT TO SECTION 14C OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED This information statement is being mailed on or about February 19, 2008, to the holders of record at the close of business on January 30, 2008 of shares of common stock, $.0001 par value (the “Shares”) of Universal Fog, Inc., a Delaware corporation (the “Company”). You are receiving this information statement in connection with a written consent approved on October 19, 2007 by shareholders owning the majority of the Shares, which consent provides that the Company shall have the authority to amend our certificate of incorporation to effect a 1:20 reverse stock split of our common stock. This was approved by the Company’s board of directors on October 19, 2007. INFORMATION STATEMENT GENERAL The Company’s current Certificate of Incorporation provides for an authorized capitalization consisting of 300,000,000 shares of common stock, $.0001 par value (the “Common Stock”), and 10,000,000, shares of preferred stock, $.0001 par value (the “Preferred Stock”). As of January 30, 2008, there were 44,694,634 shares of Common Stock outstanding. In addition, there were 4,000,000 shares of Convertible Preferred Stock outstanding, which have been cancelled. REVERSE SPLIT At the effective time of the Reverse Split, all of the outstanding shares of our outstanding Common Stock will be automatically converted into a smaller number of shares, at the reverse split ratio of 1:20. THE REASONS FOR THE REVERSE SPLIT As mentioned above, the Company has agreed to consummate the Share Exchange, pursuant to which Sun, Xin, a citizen and resident of the People’s Republic of China, will exchange 100% of the share capital of China Health for 60,000,000 shares of common stock of the Company. As part of the negotiations for the Share Exchange, the Company agreed to consummate the Reverse Split prior to the Share Exchange and issuance of the 60,000,000 common shares. There are several reasons for the Reverse Split.One reason is to increase the voting power of Sun, Xin in the Company from his current majority position when combined with the additional voting power given him pursuant to the 60,000,000 share issuance under the Share Exchange. Currently, Sun, Xin owns 24,061,745 shares of common stock, representing 53.8% of the total 44,694,634 issued and outstanding shares of common stock of the Company. As a result of the Reverse Split, Sun, Xin will own 1,203,087 shares of common stock, out of a total 2,234,732 issued and outstanding shares of common stock of the Company. After 60,000,000 shares of common stock are issued to Sun, Xin in the Share Exchange, he will own 61,203,087 shares of common stock, representing 98.3% of the 62,234,732 total outstanding shares of common stock. This increase in voting power was agreed to between Sun, Xin and the Company when the terms of the Share Exchange were negotiated.Some of the factors that the Company considered in agreeing to these terms were the fact that the Company would be a shell corporation with no assets, liabilities, earnings and prospects, and China Health, its merger partner, on a consolidated basis with Harbin Humankind, had substantial operating assets, liabilities, earnings and prospects. Another reason for the Reverse Split is to reduce the number of outstanding shares in an effort to increase the market value of the remaining outstanding shares. In approving the Reverse Split, the board of directors considered that the Company's Common Stock may not appeal to brokerage firms that are reluctant to recommend lower priced securities to their clients. Investors may also be dissuaded from purchasing lower priced stocks because the brokerage commissions, as a percentage of the total transaction, tend to be higher for such stocks. Moreover, the analysts at many brokerage firms do not monitor the trading activity or otherwise provide coverage of lower priced stocks. The Board of Directors also believes that most investment funds are reluctant to invest in lower priced stocks. However, the effect of the Reverse Split upon the market price for the Company's Common Stock cannot be predicted with certainty, and the history of similar stock split combinations for companies in like circumstances is varied. There can be no assurance that the market price per share of the Company's Common Stock after the Reverse Split will rise in proportion to the reduction in the number of shares of Common Stock outstanding resulting from the Reverse Split. In addition, the Company will be issuing 60,000,000 restricted common shares to Sun, Xin, which may have negative effect on the price of the common stock to the extent that such shares may be sold in Rule 144 transactions.The market price of the Company's Common Stock may also be based on its performance and other factors, some of which may be unrelated to the number of shares outstanding. - 4 - POTENTIAL RISKS OF THE REVERSE SPLIT There can be no assurance that the bid price of the Company's Common Stock will continue at a level in proportion to the reduction in the number of outstanding shares resulting from the Reverse Split, that the Reverse Split will result in a per share price that will increase its ability to attract employees and other service providers or that the market price of the post-split Common Stock can be maintained. The market price of the Company's Common Stock will also be based on its financial performance, market condition, the market perception of its future prospects and the Company's industry as a whole, as well as other factors, many of which are unrelated to the number of shares outstanding. If the market price of the Company's Common Stock declines after the Reverse Split, the percentage decline as an absolute number and as a percentage of the Company's overall capitalization may be greater than would occur in the absence of a Reverse Split. POTENTIAL EFFECTS OF THE REVERSE SPLIT General. For each holder of Common Stock, the number of shares held will be reduced by the Reverse Split as follows: the number of shares held before the Reverse Split will be divided by 20, and if the result has a fractional component, the result will be rounded up to the next whole number. By way of example, a shareholder with 200,001 shares of Common Stock before the Reverse Split will hold 10,001 shares of Common Stock upon completion of the Reverse Split. The rounding up of fractional shares will affect a small change in the relative per cent ownership of the respective common shareholders. This change is not expected to be material. Accounting Matters. The Reverse Split will affect the par value of the Company's Common Stock, from an accounting stand point. As a result, on the effective date of the Reverse Split, the stated par value capital on the Company's balance sheet attributable to Common Stock would be reduced from its present amount by a fraction that equals one divided by 20, and the additional paid-in capital account shall be credited with the amount by which the stated capital is reduced. The per share net income or loss and net book value per share will be increased because there will be fewer shares. Effect on Authorized and Outstanding Shares. Based on the stockholdings at January 31, 2008, there will be approximately 44,694,634 shares of Common Stock issued and outstanding. As a result of the Reverse Split, the number of shares of capital stock issued and outstanding (as well as the number of shares of Common Stock underlying any options, warrants, convertible debt or other derivative securities) will be reduced to the number of shares of capital stock issued and outstanding immediately prior to the effectiveness of the Reverse Split, divided by twenty (20), plus any shares issued to round up fractional shares. As stated above there will be no change in the number of authorized shares of Preferred Stock.There will be 6,000,000 such shares authorized before and after the Reverse Split. There will be no change to the number of authorized shares of Common Stock as a result of the Reverse Split. With the exception of the number of shares issued and outstanding, the rights and preferences of the shares of capital stock prior and subsequent to the Reverse Split will remain the same. It is not anticipated that the Company's financial condition, the percentage ownership of management, the number of shareholders, or any aspect of the Company's business would materially change, solely as a result of the Reverse Split. The Reverse Split will be effectuated simultaneously for all of the Company's Common Stock and the exchange ratio will be the same for all shares of the Company's Common Stock. The Reverse Split will affect all of our shareholders uniformly and will not affect any shareholder's percentage ownership interests in the Company or proportionate voting power, except to the extent caused by rounding up fractional shares. The Reverse Split will not alter the respective voting rights and other rights of shareholders. The Company will continue to be subject to the periodic reporting requirements of the Securities Exchange Act of 1934, as amended (the "Exchange Act"). The Company's Common Stock is currently registered under Section 12(g) of the Exchange Act and as a result, is subject to periodic reporting and other requirements. The proposed Reverse Split will not affect the registration of the Company's Common Stock under the Exchange Act. The Reverse Split is not intended as, and will not have the effect of, a "going private transaction" covered by Rule 13e-3 under the Exchange Act. Increase of Shares of All Classes of Capital Stock Available for Future Issuance. As a result of the Reverse Split, there will be a reduction in the number of shares of Common Stock issued and outstanding and an associated increase in the number of authorized shares which would be unissued and available for future issuance after the Reverse Split. The increase in available shares could be used for any proper corporate purpose approved by the Board of Directors including, among other purposes, future financing transactions. EFFECTIVENESS OF THE REVERSE SPLIT The Reverse Split will become effective after the filing with the Secretary of State of the State of Delaware of the Amendment to Certificate of Incorporation (attached hereto as Exhibit 3.3). It is expected that such filing will take place on or about the date that is 20 calendar days after the mailing of this Information Statement. Exchange of Certificates After Split. It will not be necessary for stockholders to exchange their old certificates. However, after the effective date of the Reverse Split, those stockholders who wish to obtain new certificates should contact the transfer agent, Interwest Transfer Company, 1981 East 4800 South, Ste 100, Salt Lake City, UT 84111. - 5 - Tax Impact of the Reverse Split. The following discussion summarizing material federal income tax consequences of the Reverse Split is based on the Internal Revenue Code of 1986, as amended (the "Code"), the applicable Treasury Regulations promulgated thereunder, judicial authority and current administrative rulings and practices in effect on the date this Information Statement was first mailed to shareholders. This discussion does not discuss consequences that may apply to special classes of taxpayers (e.g., non-resident aliens, broker-dealers, or insurance companies). Stockholders should consult their own tax advisors to determine the particular consequences to them. The receipt of the Common Stock following the effective date of the Reverse Split, solely in exchange for the Common Stock held prior to the Reverse Split, will not result in a recognition of gain or loss to the shareholders. Although the issue is not free from doubt, additional shares received in lieu of fractional shares, including shares received as a result of the rounding up of fractional ownership, should be treated in the same manner. The adjusted tax basis of a shareholder in the Common Stock received after the Reverse Split will be the same as the adjusted tax basis of the Common Stock held prior to the Reverse Split exchanged therefor, and the holding period of the Common Stock received after the Reverse Split will include the holding period of the Common Stock held prior to the Reverse Split exchanged therefor. No gain or loss will be recognized by the Company as a result of the Reverse Split. The Company's views regarding the tax consequences of the Reverse Split are not binding upon the Internal Revenue Service or the courts, and there can be no assurance that the Internal Revenue Service or the courts would accept the positions expressed above. THIS SUMMARY IS NOT INTENDED AS TAX ADVICE TO ANY PARTICULAR PERSON. IN PARTICULAR, AND WITHOUT LIMITING THE FOREGOING, THIS SUMMARY ASSUMES THAT THE SHARES OF COMMON STOCK ARE HELD AS "CAPITAL ASSETS" AS DEFINED IN THE CODE, AND DOES NOT CONSIDER THE FEDERAL INCOME TAX CONSEQUENCES TO THE COMPANY'S SHAREHOLDERS IN LIGHT OF THEIR INDIVIDUAL INVESTMENT CIRCUMSTANCES OR TO HOLDERS WHO MAY BE SUBJECT TO SPECIAL TREATMENT UNDER THE FEDERAL INCOME TAX LAWS (SUCH AS DEALERS IN SECURITIES, INSURANCE COMPANIES, FOREIGN INDIVIDUALS AND ENTITIES, FINANCIAL INSTITUTIONS AND TAX EXEMPT ENTITIES). IN ADDITION, THIS SUMMARY DOES NOT ADDRESS ANY CONSEQUENCES OF THE REVERSE SPLIT UNDER ANY STATE, LOCAL OR FOREIGN TAX LAWS. THE STATE AND LOCAL TAX CONSEQUENCES OF THE REVERS SPLIT MAY VARY AS TO EACH STOCKHOLDER DEPENDING ON THE STATE IN WHICH SUCH STOCKHOLDER RESIDES. AS A RESULT, IT IS THE RESPONSIBILITY OF EACH SHAREHOLDER TO OBTAIN AND RELY ON ADVICE FROM HIS, HER OR ITS TAX ADVISOR AS TO, BUT NOT LIMITED TO, THE FOLLOWING: (A) THE EFFECT ON HIS, HER OR ITS TAX SITUATION OF THE REVERSE SPLIT, INCLUDING, BUT NOT LIMITED TO, THE APPLICATION AND EFFECT OF STATE, LOCAL AND FOREIGN INCOME AND OTHER TAX LAWS; (B) THE EFFECT OF POSSIBLE FUTURE LEGISLATION OR REGULATIONS; AND (C) THE REPORTING OF INFORMATION REQUIRED IN CONNECTION WITH THE REVERSE SPLIT ON HIS, HER OR ITS OWN TAX RETURNS. IT WILL BE THE RESPONSIBILITY OF EACH SHAREHOLDER TO PREPARE AND FILE ALL APPROPRIATE FEDERAL, STATE AND LOCAL TAX RETURNS. APPROVAL OF THE REVERSE SPLIT AND PROPOSED AMENDMENT. Under the Delaware General Corporation Law, the Reverse Split and the Proposed Amendment relating thereto must be approved in writing by the holders of at least a majority of the voting stock of the Company. The following person voted his approval and collectively represents 53.8 % of the voting stock of the Company: Mr. Sun, Xin. The Proposed Amendment, therefore, has been approved by the stockholders of the Company, and the Reverse Split will become effective after the filing with the Secretary of State of the State of Delaware of the Amendment to the Certificate of Incorporation, which is attached hereto as Exhibit "A". It is expected that such filing will take place on or about November 13, 2007, which is the date that is 20 calendar days after the mailing of this Information Statement. Because the Proposed Amendment already has been approved, you are not required to take any action at this time; however, at your option, you may submit a written consent to the Proposed Amendment. This information statement is your notice that the proposal concerning the Reverse Split has been approved; you will receive no further notice when the change becomes effective. SHARE CERTIFICATES. Following the Reverse Split, the share certificates you now hold will continue to be valid. In the future, new share certificates will contain a legend reflecting the reverse split, but this in no way will affect the validity of your current share certificates. ADDITIONAL DISCLOSURE WITH RESPECT TO THE TRANSACTIONS SUMMARY TERM SHEET The following Summary Term Sheet summarizes the salient features of the Securities Purchase Agreement, the Asset Purchase and Sale Agreement, the Reverse Split and the Share Exchange Agreement, which are all agreements or transactions that are described elsewhere in this Information Statement in more detail. - 6 - THE COMPANIES The Company is engaged in the sale of commercial and residential misting equipment and technology.The Company’s principal executive offices are located at 1808 South 1st Avenue, Phoenix, Arizona85003.Its telephone number is (602) 254-9114. China Health is a corporation organized and existing under the laws the Hong Kong SAR of the People’s Republic of China. It is engaged through its wholly owned subsidiary, Harbin Humankind, in the business of manufacturing and selling healthcare and beauty products in the Heilongjiang Province of China. China Health’s principal executive offices are located at 168 Binbei Street, Sonbei District, Harbin City, Heilongjiang Province, People’s Republic of China. Its telephone number in the United States is (602) 254-9114. OVERVIEW OF THE COMBINED EFFECT OF ALL THE AGREEMENTS AND TRANSACTIONS ON THE COMPANY Company shares outstanding after the reverse stock split and share exchange: 62,234,732 as of the Closing Date. Share Ownership of Sun, Xin, Chairman,CFO & Treasurer: 61,203,087 shares (representing 98.3%). Cash Payment to Tom Bontems, CEO: $500,000 for 24,061,745 controlling shares of the Company. Transfer of assets and liabilities of the Company: To Tom Bontems, owner of Universal Fog Systems, Inc. Required Vote for the Share Exchange: The approval of the shareholders is not required to consummate the share exchange transaction. Corporate Structure: The Company will be the parent.China Health and Harbin Humankind will be wholly-owned subsidiaries of the Company. Ratio of Reverse Stock Split: 1 to 20 Shareholder Approval of Reverse Stock Split: Affirmative vote of a majority of the Company’s outstanding shares is necessary and has been obtained. Market for Common Stock: The Common Stock is traded on the OTC Bulletin Board, although there has been infrequent trading in recent months. Continued Trading on the OTCBB: Trading will continue on the OTCBB provided the Company complies with all of the OTCBB’s rules. THE SECURITIES PURCHASE AGREEMENT The Purchaser: Sun, Xin Shares Purchased: 24,061,745 (representing 51.53%) Purchase Price: $500,000 Seller: Thomas Bontems Date: September 10, 2007 Management Changes: Sun, Xin was appointed Chairman, CFO and Treasurer, Thomas Bontems remained CEO, and Ma BaoSen was appointed President and Secretary.Also, Hall Ewing resigned from his position as a director of the Registrant, and Sun, Xin was appointed a Director of the Company to fill the vacant seat. THE ASSET PURCHASE AND SALE AGREEMENT The Parties: Universal Fog, Inc., a Delaware corporation, and Universal Fog Systems, Inc., an Arizona corporation. Description of Transaction: All assets and liabilities of Universal Fog, Inc. will be transferred to Universal Fog Systems, Inc. Timing of Purchase: All liabilities were transferred on September 10, 2007; with assets to be transferred at a second closing, which will occur upon consummation of the Share Exchange transaction between Universal Fog and China Health. Compliance with Law: Transaction structured to comply with Section 271 of the Delaware General Corporation Law. Consideration: Agreement of the parties to enter into the Securities Purchase Agreement and the payment of $500,000 by Sun, Xin to Tom Bontems. Effect of Transaction: At the second closing, Universal Fog will have transferred all of its assets and liabilities to Universal Fog Systems, Inc. and China Health shall have consummated a reverse merger with Universal Fog, Inc. At that time, the only remaining assets and liabilities of the Company will be those of the newly acquired China Health and its subsidiary, Harbin Humankind. - 7 - THE 1:20 REVERSE SPLIT Terms of the Reverse Stock Split: Each share of common stock will be reverse split and reduced to one-twentieth the number of shares that existed prior to the reverse stock split. Number of Shares Outstanding: After the reverse stock split, there will be 2,234,732 shares of common stock outstanding. Shares Owned by Sun, Xin: After the reverse stock split, Sun, Xin will own 1,203,087 shares of common stock (representing 53.8% of outstanding). Compliance with Law: The affirmative vote of the holders of a majority of Universal Fog’s shares of common stock will be obtained. SEC Compliance: The reverse split will not take effect until at least 20 days after the filing and mailing of a definitive Information Statement on Schedule 14C and the filing of an amendment to Universal Fog’s Certificate of Incorporation to reflect the Reverse Split. THE SHARE EXCHANGE AGREEMENT Terms of the Share Exchange: Pursuant to the Share Exchange Agreement, dated for reference as of October 15, 2007, Sun, Xin agreed at closing to exchange 100% of the share capital of China Health for 60,000,000 shares of common stock of the Company.China Health is the 100% owner of the share capital of Harbin Humankind, the operating company.As a result of the Share Exchange Agreement, China Health will become a wholly owned subsidiary of the Company. Approval by Directors: On October 19, 2007, the Directors of the Company approved the Share Exchange Agreement by Unanimous Written Consent. Reasons for the Share Exchange: The share exchange, also known as a reverse merger, will enable the businesses of China Health and Harbin Humankind to indirectly trade on a public securities market through ownership by the Company. This should enable Harbin Humankind to access the capital markets in order to fund its growth. However, there can be no assurances that the Company will have continued access to such capital markets.Prior to the closing of the share exchange, the Company will be a shell company within the meaning of Rule 405 of the Securities Act of 1933, as amended, which is the reason that the Company prepared and filed a so-called “Super 8-K” with the Commission. No Fairness Opinion: Neither the Company nor China Health has obtained any report, opinion or appraisal from any outside party relating directly or indirectly to the share exchange.The Board of Directors of the Company did not believe that a fairness opinion was necessary, because a viable operating business was being reverse merged into a shell company. Tax Consequences: The Company’s management believes that the share exchange will constitute a tax free reorganization within the meaning of Internal Revenue Code Sections 368(a)(1)(B) and 351. However, none of the parties is seeking tax counsel or legal or accounting opinions on whether the share exchange qualifies for tax free treatment and tax free treatment of the share exchange is not a condition precedent to the obligations of the parties to the Agreement. There can be no assurance that the Company’s shareholders who receive common stock in exchange for their share capital of China Health will receive tax free treatment. Appraisal Rights: Section 262 of the Delaware General Corporation Law provides for appraisal rights for certain shareholders in a merger or consolidation who perfect those rights. Appraisal rights are not applicable under Delaware law to a share exchange transaction. - 8 - MERGERS, CONSOLIDATIONS, ACQUISITIONS AND SIMILAR MATTERS Background of the Share Exchange Transaction On September 10, 2007, the Company, Bontems and Sun, Xin entered into a Securities Purchase Agreement dated as of September 10, 2007 (the “Securities Purchase Agreement”), pursuant to which Sun, Xin agreed to purchase from Bontems a total of 22,000,545 shares of common stock of the Company and the Company agreed to issue 2,061,200 shares of common stock of the Company to Sun, Xin, representing an aggregate of 24,061,745 shares, or 51.53% of the total issued and outstanding shares of common stock of the Company on a fully-diluted basis. In addition, pursuant to the Securities Purchase Agreement, the Company and Universal Fog Systems, Inc., an Arizona corporation (“Universal Fog Systems”), entered into an Asset Purchase and Sale Agreement dated September 10, 2007 (the “Asset Purchase and Sale Agreement”) under which the Company agreed to transfer to Universal Fog Systems all of its assets and liabilities pursuant to two separate closings. The purpose of Sun, Xin’s acquisition of 51.53% of the Company’s Common Stock pursuant to the Securities Purchase Agreement was to acquire majority control of the outstanding Common Stock of the Company and thereafter negotiate a share exchange agreement with management of the Company under which Mr. Sun would exchange all of the share capital of China Health for common stock of the Company, with China Heath becoming a wholly owned subsidiary of the Company. The Asset Purchase and Sale Agreement Pursuant to the Securities Purchase Agreement, the Company and Universal Fog Systems entered into an Asset Purchase and Sale Agreement under which the Company agreed to transfer to Universal Fog Systems all of its assets and liabilities in two separate closings. The purchase price under the Asset Purchase and Sale Agreement was stated as good and valuable consideration, which the parties acknowledged consisted of the following asset transfers.In the event that a share exchange transaction was completed with China Health, the Company would receive assets of China Health and Harbin Humankind having a book value far in excess of the book value of the assets of the Company. Accordingly, the Company was willing to dispose of all of its assets and liabilities to Universal Fog Systems in return for the assets and liabilities of China Health and Harbin Humankind. Based on the audit of Harbin Humankind attached as an exhibit to the Form 8-K/A filed by the Company with the Commission on February 19, 2008, total assets of Harbin Humankind as of June 30, 2007 amounted to $1,975,555, compared with unaudited total assets of the Company in the amount of $812,432 as of June 30, 2007. By consummating a share exchange transaction with Harbin Humankind in which the pre-existing assets of the Company were conveyed and the liabilities of the Company were paid and satisfied, the shareholders of the Company would benefit financially on a book value basis. Other relevant terms of Asset Purchase and Sale Agreement provide that the liabilities of the Company were transferred on September 10, 2007 to Universal Fog Systems.As a result, in the quarterly report on Form 10-QSB for the quarter ended September 30, 2007, the liabilities section of the balance sheet reflects a zero amount and the stockholders’ equity section shows a special paid-in capital account equal to $358,783, which represents the liabilities that were transferred to Universal Fog Systems.The assets of the Company will be transferred in a second stage closing after the share exchange with China Health is consummated. Finally, in the Asset Purchase and Sale Agreement, Universal Fog Systems agreed to, among other things, defend, indemnify and hold harmless the Company and each of its officers, directors, shareholders, employees, counsel, agents and their respective successors and assigns from and against any debt, liability or other obligation of the Company arising (or relating to the period) after the Possession Date (as defined) relating to obligations assumed by Universal Fog Systems or expressly accepted by Universal Fog Systems in writing. The Share Exchange Agreement As the majority shareholder of the Company, Mr. Sun was successful in negotiating a share exchange agreement with Harbin Humankind, dated for reference as of October 15, 2007 (the “Share Exchange Agreement”), in which all of the share capital of China Health will at closing be exchanged for 60,000,000 shares of Common Stock of the Company. The share exchange is conditioned on the prior consummation by the Company of a 1:20 reverse stock split of the Common Stock of the Company, which is one of the corporate actions that is disclosed in this Information Statement.As a result of these transactions, Mr. Sun will own 61,203,087 shares of Common Stock, representing 98.3% of the 62,234,732 shares of Common Stock of the Company that will be outstanding after the Share Exchange and Reverse Split. The closing contemplated in the Share Exchange Agreement (the “Closing”) was to be held at a mutually agreed upon time and place on or before October 31, 2007, or on another date to be agreed to in writing by the parties (the "Closing Date”). It is the parties’ intention to proceed with the closing twenty days after a Definitive Information Statement is filed and mailed to shareholders. At Closing, the Board of Directors of the Company shall appoint such director nominees as may be designated by Sun, Xin to fill vacancies on the Board of Directors of the Company, and, thereafter, director Tom Bontems shall resign, all in compliance with Rule 14f-1 under the Exchange Act. It is contemplated that Tom Bontems will resign his office as chief executive officer immediately and his position as a director ten days after an Information Statement on Schedule 14F-1 is filed and mailed to stockholders of record. - 9 - There is no cash or other consideration being given to the Company in the share exchange in addition to the share capital of China Health. However, the share exchange is conditioned on the prior consummation of the 1:20 reverse stock split by the Company set forth in this Information Statement. To that end, the Company has filed this Information Statement with the Commission in order to effect the 1:20 reverse stock split. After the reverse stock split and share exchange are consummated. Sun, Xin will own 61,203,087 shares of common stock, representing 98.3% of the 62,234,732 total outstanding shares of common stock. Currently, Sun, Xin owns 24,061,745 shares of common stock, representing 51.53% of the 44,694,634 total outstanding shares of common stock. Finally, the Company has agreed to pay and satisfy all of its “liabilities” as such term is defined by U.S. GAAP as of the closing. It is important to note that Mr. Sun had no pre-existing material relationship of any kind with the Company or Mr. Bontems prior to the Share Exchange Agreement described herein. The Effect of the Share Exchange Agreement As a result of the Share Exchange Agreement, China Health and its subsidiary Harbin Humankind, which is the operating company, will become direct and indirect wholly-owned subsidiaries of the Company. In addition, the Company will have issued 60,000,000 shares of common stock to Sun, Xin. Harbin Humankind may be able to indirectly access our capital markets for debt and equity financings as a result of its ownership by the Company. The Company, including Harbin Humankind and China Health, will have to have their accounts audited on an annual basis in accordance with U.S. GAAP in order to maintain quotation privileges on the Over-the-Counter Bulletin Board.Finally, control of the Company will continue to remain with Sun, Xin, through his ownership of 98.3% of the common stock of the Company. Federal Income Tax Treatment The Company’s management believes that the share exchange will constitute a tax free exchange within the meaning of Internal Revenue Code Sections 368(a)(1)(B) and 351. However, none of the parties is seeking tax counsel or legal or accounting opinions on whether the share exchange qualifies for tax free treatment and tax free treatment of the share exchange is not a condition precedent to the obligations of the parties to the Agreement. There can be no assurance that the Company’s shareholders who receive common stock in exchange for their share capital of China Health will receive tax free treatment. BECAUSE INDIVIDUAL CIRCUMSTANCES MAY DIFFER, EACH SHAREHOLDER SHOULD CONSULT HIS OR HER OWN TAX ADVISOR TO DETERMINE THE APPLICABILITY OF THE RULES DISCUSSED ABOVE TO HIM OR HER AND THE PARTICULAR TAX EFFECTS TO SUCH HOLDER OF THE SHARE EXCHANGE, INCLUDING THE APPLICATION AND EFFECT OF STATE, LOCAL AND OTHER INCOME TAX LAWS. AUTHORIZATION OR ISSUANCE OF SECURITIES OTHERWISE THAN FOR EXCHANGE. In connection with the Share Exchange, the Company will issue 60,000,000 shares of its Common Stock to Sun, Xin in exchange for 100% of the share capital of China Health. As a result of the exchange, China Health will become a wholly-owned subsidiary of the Company, and Harbin Humankind, a subsidiary of China Health, will become an indirect wholly-owned subsidiary of the Company. Description of Common Stock The holders of Common Stock are entitled to one vote per share. They are not entitled to cumulative voting rights or preemptive rights. The holders of Common Stock are entitled to receive ratably such dividends, if any, as may be declared by the board of directors out of legally available funds. However, the current policy of the board of directors is to retain earnings, if any, for operations and growth. Upon liquidation, dissolution or winding-up, the holders of Common Stock are entitled to share ratably in all assets that are legally available for distribution after payment in full of any preferential amounts. The holders of Common Stock have no subscription, redemption or conversion rights. The rights, preferences and privileges of holders of Common Stock are subject to, and may be adversely affected by, the rights of the holders of any series of preferred stock, which may be designated solely by action of the board of directors and issued in the future. Provisions of the Company’s Articles of Incorporation and Delaware law may make it more difficult for someone to acquire control of the Company or for the Company’s stockholders to remove existing management, and might discourage a third party from offering to acquire the Company, even if a change in control or in management would be beneficial to stockholders. For example, the Company’s Articles of Incorporation allows the Company to issue 6,000,000 shares of preferred stock without any vote or further action by stockholders. The issuance of 60,000,000 shares may have the following affects on the rights of existing security holders: Availability for sale of a substantial number of shares of the Company’s common stock may cause the price of the Company’s common stock to decline. If the Company’s stockholders sell substantial amounts of common stock in the public market, or upon the expiration of any statutory holding period, under Rule 144, it could create a circumstance commonly referred to as an “overhang” and in anticipation of which the market price of the Company’s common stock could fall. The existence of an overhang, whether or not sales have occurred or are occurring, also could make more difficult the Company’s ability to raise additional financing through the sale of equity or equity-related securities in the future at a time and price that the Company deems reasonable or appropriate. - 10 - The Company’s Chairman and CEO, Sun, Xin, beneficially owns 51.53% of the Company’s outstanding common stock, which gives him control over certain major decisions on which the Company’s stockholders may vote, which may discourage an acquisition of the Company. If the Reverse Split and Share Exchange are consummated, Sun, Xin will own 98.3% of the Company’s outstanding common stock, which will give him absolute control over the decision making of the Company. As a result of the Share Exchange, most of management of the Company will not beneficially own any of the Company’s outstanding common stock and Sun, Xin will have the right and ability to control virtually all corporate actions requiring stockholder approval, irrespective of how the Company’s other stockholders may vote, including the following actions: ·Electing or defeating the election of directors; · Amending or preventing amendment of the Company’s Certificate of Incorporation or By-laws; ·Effecting or preventing a merger, sale of assets or other corporate transaction; and ·Controlling the outcome of any other matter submitted to the stockholders for vote. The Company’s stock ownership profile may discourage a potential acquirer from seeking to acquire shares of the Company’s common stock or otherwise attempting to obtain control of the Company, which in turn could reduce the Company’s stock price or prevent the Company’s stockholders from realizing a premium over the Company’s stock price. FINANCIAL AND OTHER INFORMATION The Company’s SEC Filings are set forth as exhibits to this Information Statement.These include (i) Exhibit 99.3 - the Annual Report on Form 10-KSB/A of the Company for the year ended December 31, 2006, and (ii) Exhibit 99.4 - the Quarterly Report on Form 10-QSB of the Company for the quarter ended September 30, 2007. The combined Unaudited Pro Forma Consolidated Financial Statements of China Health and Harbin Humankind and the combined Unaudited Pro Forma Consolidated Financial Statements of China Health and the Company are set forth in Exhibit 99.2. Description of the Business of Universal Fog Overview Universal Fog, Inc. was incorporated in the state of Arizona on July 11, 1996 and was the successor of the business known as Arizona Mist, Inc. which began in 1989. On May 9, 2005, Universal Fog, Inc. entered into a Stock Purchase Agreement and Share Exchange (effecting a reverse merger) with Edmonds 6, Inc. (Edmonds 6) and its name was changed to Universal Fog, Inc. (hereinafter referred to as either UFI or the Company). Edmonds 6 was incorporated on August 19, 2004 under the laws of the State of Delaware to engage in any lawful corporate undertaking, including, but not limited to, selected mergers and acquisitions. Pursuant to this agreement, Universal Fog, Inc. (which has been in continuous operation since 1996) became a wholly owned subsidiary of Edmonds 6. The Company began manufacturing systems for outdoor cooling in Arizona and quickly expanded to distribute throughout the United States. As the Company grew, so did the need for more efficient, more effective, and higher quality commercial grade products. All Universal Fog, Inc. high pressure fog systems are custom designed and manufactured for each specific application. We incorporate three different types of tubing in our systems enabling us to comply with nearly any design requirement. Our low profile 3/8” flexible nylon tubing utilizes our patented SLIP-LOK brass fittings allowing extreme versatility and easy installation. The use of 3/8” high-pressure nitrogenized copper is aesthetically very pleasing and enables us to conceal our mist lines behind walls, such as stucco, and meet certain building code requirements. In addition, we also produce systems using 3/8” stainless steel tubing, though copper systems are recommended, providing one of the most extensive product selections in the industry. The concept is inherent in nature, such as water vapor, clouds, and fog, which manifest due to the earth’s environment. Universal Fog, Inc. high pressure fog systems can create the same environment where and when you want it. Using normal tap water and pressurizing it to 800 PSI with our high-pressure pump modules, we force water through a series of patented brass and stainless steel nozzles creating a micro-fine mist or “fog”. With droplets ranging in size from 4 – 40 microns, the fog flash evaporates, removing unwanted heat in the process. Temperature drops up to 400 are typical in situations where high heat and low humidity exist. The concept of fog and its benefits have been in use for over 50 years. While most commonly known for cooling, fog can be used for a variety of applications. Principal Products and Services Universal Fog’s primary product is a misting system which consists of a high pressure pump assembled to specifications, mistline which comes in the form of nylon, copper or stainless steel which varies in length, various fittings for these systems and spray nozzles. This primary product is adapted to various specific applications including direct mount to homes, lighting fixtures, fog fans, umbrellas and others. Universal Fog performs the majority of the installations directly on site. The markets for these products follow: - 11 - Cooling Systems & More The concept of fog and its benefits has been in use for over 50 years. While most commonly known for cooling, fog can be used for a variety of applications. Textiles, Knitting, and Weaving Maintain fiber moisture content, increase fiber tensile strength, reduce yarn breakage, control lint and cotton fly, reduce static electricity. Furniture and Woodworking Maintain wood moisture content; control warping, shrinking, splitting, delaminating, and glue joint separation; reduce dust control problems. Printing and Paper Control static electricity, improve ink performance, control dimensional stability of paper, achieve higher production speeds, keep ink from drying on rollers. Power Generation Increase gas turbine output with cooler inlet air; remove dust from air stream with less pressure drop than filters. Dust Control and Air Scrubbing Super-small fog droplets are very effective for scrubbing dust and chemicals from air streams. Painting and Coating Control air conductivity for electro-static painting and coating, improve application of water-based paints. Odor Control Atomize emollients for odor reduction at waste treatment plants, livestock, or waste facilities. Food Processing Cool cooked foods before packaging. Humidify bread at rising stage. Cement Curing Humidifies without wetting to prevent leaching or cracking and create a stronger product. Special Effects Mimic smoke, rain forests and swamp effects, and use in place of haze for lasers or lighting; add to fountains. Cooling Fog systems for cooling can lower temperatures up to 350F. When used with fans, temperatures can be reduced by as much as 450F, which is ideal for outdoor patios, dairies, poultry houses, hog farms, etc. Humidity in greenhouses Humidify propagation and storage areas for plants or vegetables. Apply insecticides and preservatives. Product Distribution Our products are distributed directly to consumers through the installation process. Universal Fog also distributes its products through exclusive and non-exclusive distributors and resellers which in turn perform product installs for final customer use. A small percentage of systems are purchased direct by the consumer as kits which get installed by the consumer or a local contractor. Typically these systems are of the nylon type. Competitive Landscape Universal Fog competes against several competitors both locally and nationally. Some are OEM’s while others are distributors. As is the case with many home improvement industries such as roofing, landscaping or HVAC, a consumer which is in the market for a misting system will obtain several quotations from 3 or 4 local misting companies prior to choosing a supplier. This business to consumer market is very price sensitive. The business to business market is less price-sensitive. In this market, Universal Fog competes more on product offerings, quality, brand recognition, and reputation in the industry. Universal Fog has positioned itself as a higher cost, higher benefit competitor. Customer Concentration We work directly with the end consumers whenever we perform installs. Because of this, UFI will have a new customer for each product produced resulting in hundreds of new customers per year. As UFI continues to develop its distribution base, the number of customers that we deal with directly will decrease. It is our intention to deal more with landscapers, distributors, contractors and OEM’s in the future. Due to the substantial number of customers that UFI deals with we are not dependent on any single customer or group of customers. - 12 - Distributors UFI has granted one exclusive distributor for the territory of Texas and Louisiana. All of our other distributors are independent and non-exclusive. We are seeking to expand our exclusive distributorships in the future. We have no franchises at this time. Description of the Business of Harbin Humankind Company Overview The Company primarily manufactures and distributes a variety of healthcare and beauty products that it sells to pharmacies and through other outlets. One of its products produced is the RunChao Soft Capsule, which improves a skin condition known as chloasma, a skin condition which causes blotchy, brownish pigmentation on the face, as well as other types of dry skin conditions. Other products include: Runjie Capsule: This capsule is useful for people with arthritis and other joint problems. Its main ingredients are amido-dextrose, grape seeds, celery seeds, simon oil, India frankincense. Studies show that Runjie Capsule relieves joint aches, swelling, and inflammation. Fengjiao Capsule: This product contains more than 30 varieties flavones and more than 10 mineral elements, amino phenols, and vitamins. The main effects are to improve glycogen and to reduce blood sugar and may be useful in the reduction of cholesterol and the treatment of diabetes. Seal Oil: The Company sells seal oil, which may be useful in the prevention of cardiovascular and cerebrovascular diseases and high blood pressure. Studies have shown that the Eskimos in the Arctic Circle, who live on seal oil and fish, have lower incidences of cardiovascular and cerebrovascular diseases and high blood pressure. From many years, scientists researched on the functions of seals on human being’s growth, health, diseases. In 1972, research by American scientists Dr. Baug and Dr.Dyerberg found that the benefits of seal oil may be due to different varieties of OMEGA-3 and unsaturated fatty acid contained in the oil. Forest Frog Oil: The Company sells forest frog oil, which is made by wild forest frogs in the Daxing’an Mountain Ranges in Heilongjiang Province. The main material produced by the oviducts of forest frogs in winter. The products contain 12 microelements, 18 amino phenols and nucleic acid (DNA+RNA), and many varieties of vitamins. It may be helpful for enhancing memory and promoting younger skin. Fish Oil: The Company sells fish oil, which contains EPA (eicosapentaenoic acid) and DHA (Docosahexaenoic Acid) in concentrations equal to or greater than 30%. These belong to the Omega-3 family of oils and may be useful in lowering cholesterol and improved blood circulation. RunChao Soft Capsule: The Company’s RunChao Soft Capsule, which is currently being produced, is a special health product primarily for women. It may help in the treatment of chloasma. The capsule has a Shi license in Heilongjiang Province and recently received a license from the State Drug Administration, Series Number: G20070356, Specification: 500mg per capsules, 60 capsules per bottle, 2 bottles per box. In 2008, the Company plans to organize a sales team for its women beauty products, and will make RunChao as the centerpiece along with other beauty products to be sold in more developed areas in China. The Company plans to explore six or eight test markets, and will use media advertising such as TV and newspapers. The Company’s goal is to real sales of 25,000,000 RMB of these beauty products this year. In 2009, the Company will further exploit the cosmetics market and enlarge the beauty products sales team. Sales and marketing will target some lesser developed or developing areas in China. The Company continue to build the reputation of its brand and expand its distribution scope. The Company’s goal for 2009 is to realize sales of 70 million RMB. The Company’s goal is to achieve 280 million RMB in sales by 2010. They will continue to build the reputation of the products and integrate them with traditional Chinese medicinal principles. The Company also plans to focus on the new product innovation and health management services. What we do We manufacture our products at a facility located in Harbin Song Bei Qu Jin Xing Industrial Park.Our leading product, the RunChao Soft Capsule, is manufactured in the form of soft capsules, tablets, granules and tea.We package our product in bottles, plastic containers and aluminum foil bags.Some of the other products we package include Runjie Capsules, Fegnjiao Capsules, Seal Oil, Forest Frog Oil and Fish Oil. Our strategies for achieving continued success include: - 13 - The Future Within next 10 years 1. Increase product coverage in target markets; achieve 20%-30% coverage 2. Enter into the medicine, health product, health industry top 500 companies in China 3. Form a diversified management group 4. Create an internationally famous brand 5. Enter into the international market Our Business Plan (1) Future Sales and Profit Projections* Sales Profit Year 2008 45,000,000 RMB 9,000,000 RMB Year 2009 120,000,000 RMB 20,000,000 RMB * These projections are based on aggressive sales results and cost containment results. There is no assurance that these projections will be met or that the Company will be profitable at all. In addition, these results assume that the Company is successful in its effort to raise capital in the United States and that adequate funding is available. These results are also based on implementing the strategies set forth below. (2) The strategies designed to meet our sales and profit targets · Manufacturing: improving the techniques and staff training; guaranteeing the high quality material supply; strengthening the working procedure controls o implement the GMP standard in food and medical industry o guarantee the production facility meets or exceeds government standards o make sure all employees have adequate training and follow all the health regulations · Marketing: Adopt an effective and particular marketing mode o to utilize direct distribution of products to chain stores nationwide o to build business alliances with well-known enterprises to create private label brands o to expand the marketing of our products beyond the beauty parlor industry o to utilize internet marketing and e-business based on internet systems such as B2B, B2C on Alibaba.com website · Cost Control o follow the corporate laws, labor laws, and corporate charter and bylaws to make sure sound working procedures are implemented and quality control standards are met o follow GMP standard regulations for food and medicine industry o check equipment and maintain records of all the operations, maintenance, and repairs of equipment on a specified timetable o rigorous quality control procedures will be implemented and there will be inspections at various points along the production line o insure that raw materials are of the highest quality and fully utilized o implement cost control procedures such as strict inventory control and storage methods to minimize waste of raw materials · Products Distribution o Enlarge the sales and marketing force while developing new markets o Strengthen the distribution channel by developing promotion strategies and participating in trade shows o develop 3-5 new products to the market each year o develop new markets through innovations and research Our approach to manufacturing, marketing, cost control and products distribution, which is detailed above, is designed to minimize production costs and increase revenues at the same time. We feel that our procedures will enable us to reach our sales goals with an optimal manufacturing cost. The result should yield profits and a return to our investors. - 14 - Where we will do it The Company currently occupies 3,000 square meters of real estate, which it uses as its main manufacturing facility. All land belongs to the State in PRC. Enterprises and individuals can pay the State a fee to obtain a right to use a piece of land for commercial purpose or residential purpose for an initial period of 50 years or 70 years, respectively. The land use right can be sold, purchased, and exchanged in the market. The successor owner of the land use right will reduce the amount of time which has been consumed by the predecessor owner. On June 7, 2004, the Company entered into a Purchase Contract with the local government, pursuant to which the Company agreed to purchase the right to use a piece of land, approximately 8 acres, located in the Harbin County, Heilongjiang Province for commercial purposes and a fifty-year period June 7, 2004 through June 6, 2054, for $637,261 (RMB ¥5,248,000), which the Company has fully paid to the seller on June 13, 2004. The Department of Housing and Urban Development of Harbin City approved this transaction. The Company is in the process of applying for the title certificate from the local government. Source of revenues The revenues of our healthcare products, such as RunChao Soft Capsule, Runjie Capsulse, Fingjiao Capsules, Seal Oil, Forest Frog Oil and Fish Oil come from sales to customers who use the products for healthcare and beauty needs. Factors that affect sales volumes for our healthcare and beauty products · General health of the Chinese population · Incidence of particular skin and other health problems, which our products address · Endorsement by medical and research studies of the benefits of the types of products we offer · Attractiveness of our products to the general population · Effectiveness of our products in achieving desired results · Impact of our sales and marketing strategies · Fluctuations in expendable consumer income Factors that affect the prices for our healthcare and beauty products · World economic environment · Relative strength of the Chinese RMB · Price of raw materials · Price of competitors’ products · Demand for our products Our sales volumes will be primarily determined by the attractiveness of our products to the general population. Through our sales and marketing efforts, we will inform the consumer of the benefits of our product line and make it available for sale at attractive prices. Our prices will be determined by supply and demand in the marketplace, but we have found the major factor in success in healthcare and beauty products to be the perception created in the marketplace. Our profitability will depend upon the demand for our products rather than short term pricing strategy. We will diligently to create new products that are appealing and beneficial to consumers. The Market for Healthcare and Beauty Products The health product industry is one of the mainstay industries in China, since it has a high level recognition and importance. Recently there have been new policies for health products, which control quality, manufacturing, manufacturing environments and techniques. With China’s large and aging population there will be a steady demand for healthcare and beauty products. It is predicted that the healthcare and beauty industry will flourish over the next 50 years. The World Healthcare Products Market a. Healthcare products market is more regulated and stable in developed countries. b. China has a huge market place and a large growth rate. c. China has the world’s largest population and will develop its own unique healthcare products d. Traditional Chinese medicine will continue to play a role. e. Beauty products have been distributed like medicines f. Diversified distribution g. The market has increased for male beauty products h. Chinese Traditional Medicine beauty products have become more and more popular. - 15 - The Healthcare Products Market in China At present, the Chinese healthcare market is growing rapidly and the demand for Chinese medicine and healthcare products has doubled every year. The total product value in healthcare industry has exceeded world healthcare market sales and become the world’s fifth largest healthcare product market. According to certain estimates, by the year 2020 the size of China healthcare product market may exceed America’s healthcare market and become the number one largest healthcare market. Production: Approximately 5,500 healthcare manufacturers and companies have passed China’s Good Manufacturing Practice standards; this includes over 500 Sino-Foreign Joint Ventures.At present, China can produce approximately 40 chemical pharmaceutical preparations, approximately 4,000 varieties, and over 1,500 varieties of chemical pharmaceutical raw materials. Good Manufacturing Practice (“GMP”) is a term that is recognized worldwide for the control and management of manufacturing and quality control testing of foods and pharmaceutical products.An important part of GMP is documentation of every aspect of the process, activities, and operations involved with drug and medical device manufacture. Additionally, GMP requires that all manufacturing and testing equipment has been qualified as suitable for use, and that all operational methodologies and procedures (such as manufacturing, cleaning, and analytical testing) utilized in the drug manufacturing process have been validated (according to predetermined specifications), to demonstrate that they can perform their purported function(s). Sales: At present, 80% of Chinese medicines are sold at hospitals and about 20% at retail drugstores. The Healthcare Products Market in Heilongjiang Province, China The healthcare product industry is the major industry in Heilongjiang Province. Harbin Pharmaceutical Group Health Technology has been the market leader in China for many years. Over the last 10 years products of the Harbin Pharmaceutical Group Sixth Pharm Factory, and Flaming Sun Group have been among the most popular healthcare foods and products in China. The Market for Beauty Products The Beauty Products Market in China · Beauty products have been distributed well in East China, South China, the Littoral and Beijing and Tianjin districts. · Some branded products are preferred in middle China, Northeast China, especially Heilongjiang Province because of its history, culture and climates conditions. · People from Beijing, Tianjin, Nanjing, Shanghai and Guangdong Province and Shenzhen typically use weight loss products. · So called “liquid” beauty products have been more popular in Heilongjiang Province than other districts of China. The Beauty Products Market in Heilongjiang Province, China · In the last century with the culture impacts from Russia and Eastern Europe, ladies in Heilongjiang province began to accept the western lifestyle concept to pursue beauty · Climate is a factor in Heilongjiang Province since it can be extremely cold · Because of the cold climate in Heilongjiang Province women have in general spent more money on beauty products than in other districts in China. Competition in the Healthcare and Beauty Products Industry Our competitors manufacture products which we believe are inferior to ours. Nonetheless, we do have several competitors as follows: · Harbin DaZhong Pharmaceutical Co., Ltd. – has fewer varieties than we do and no marketing team. · Harbin ShenXinJianKang Co., Ltd. – Some of its products are manufactured by other companies, fewer products and lower quality. · Tsinghua Unisplendour Corporation Limited – high cost products, use a single agent for distribution - 16 - Competitive Advantages and Strategy Advantages · The Company was the only enterprise that passed the Professional health product GMP standards in Heilongjiang Province. The other 3 or 4 companies are all medicine manufacturers. · The Company has more categories of products and a long production line. · The Company has low cost, low processing expenses and low transfer fees. · The Company has a strong and effective research and development team. · The Company is a self-owned enterprise, and has the support of the civil government. · The Company has a geographical advantage being located in Heilongjiang Province. Growth Strategy The Company’s vision is to be a diversified manufacturer of healthcare and beauty products with sales of 120,000,000 RMB in sales by 2009. Management intends to grow the Company’s business by pursuing the following strategies: · Grow capacity and capabilities in line with market demand increases · Enhance leading-edge technology through continuous innovation, research and study · Continue to improve operational efficiencies · Further expand into higher value-added segments of the healthcare and beauty industry · Build a strong market reputation to foster and capture future growth in China Existing Equipment in Heilongjiang Province Our company owns many types of high tech production equipment and production lines.It has a production line for traditional Chinese medicines, which passed the GMP Product line test by the end of 2006. Sales and Marketing Healthcare Products Sales 1. We are the Official Sponsor Product for the 24th Winter Universiade at Harbin in 2009 2. We advertise in healthcare professional magazines to make our products more visible. 3. Members of our staff attend conferences and exhibitions 4. In order to generalize our products, our company will set up a charitable organization mainly serving aged people, who can use our products. 5. We also use television and newspaper advertisement. Intellectual Property We have applied for the following trademarks:Runchao, Hui Zhong, Hui De, Wang Zu, Jia Shi Fen. In addition, our plans include patenting Runchao, which was applied for on March 15, 2005. The owner of this patent will be Harbin Humankind Biology Technology Co. Limited. - 17 - Customers Sales For the twelve month period from June 30, 2006 through June 30, 2007, the Company achieved revenues of $16,864. The revenue was generated from approximately 10 customers with the following details: Name of Customer Products Sold Sales in 2007 % of Sales in 2007 Sales in 2006 % of Sales in 2006 1 Hei Long Jiang Jia Di Biology Technology Limited Liability Company Propolis, Soybean Isoflavone, Chinese Forest Frog Oil, Sea-Buckthorn Oil 2,529.60 15.00% 6,004.57 17.00% 2 Harbin Zhong Tai Pharmaceutical Co., Ltd. Propolis, Soybean Isoflavone, royal jelly, Lobed Kudzuvine Root 2,108.00 12.50% 5,298.15 15.00% 3 Ha Yao Group Medicine Supply & Marketing Company Bitter bee, Soybean Isoflavone, Chinese Forest Frog Oil, royal jelly 1,939.36 11.50% 4,768.34 13.50% 4 Harbin Industry Yi Kang Biology Technology Co., Ltd. Propolis Aweto, propolis, Lecithin, Xin Gai Te 1,939.36 11.50% 3,885.31 11.00% 5 Hei Long Jiang Tie Li Shan Special Local ProductCo., Ltd. Hairy Antler, Deer Heart blood, Deer Fetus, Chinese Forest Frog Oil 1,517.76 9.00% 2,472.47 7.00% 6 Hei Long Jiang Jin Chen Ai Pu Kang Biology Technology Co., Ltd. Propolis Gingko,Tang Kang 1,349.12 8.00% 2,472.47 7.00% 7 Hei Long Jiang Yi Chun Shan Special Local ProductCo., Ltd. Hairy Antler, Deer Heart blood, Deer Fetus, Chinese Forest Frog Oil 1,096.16 6.50% 2,119.26 6.00% 8 Bei Jing Hong Bao De Long Trading Center Seal Oil, Xin Cheng Cao 927.52 5.50% 1,766.05 5.00% 9 Ha Yao Group Shi Yi Tang Health Product Co., Ltd. Silver Bee, Lecithin, Xin Gai Te 843.20 5.00% 1,059.63 3.00% 10 He Nan DaYu Pharmaceutical Co., Ltd. Xin Gai Te, Run Chao 758.88 4.50% 1,059.63 3.00% 11 Other customers 1,855.04 11.00% 4,415.13 12.50% TOTAL 16,864.00 100.00% 35,321.00 100% A brief summary of Hei Long Jiang Jia Di Biology Technology Limited Liability Company, our leading customer, follows: Hei Long Jiang Jia Di Biology Technology Limited Liability Company located in Sui Hua City，in Hei Long Jiang province. It is a High-Tech Enterprise, they research and develop disinfectants and polymer products, and the representative of juridical person is Li Yu Min. It commenced operations in June. The group has five subsidiary companies: Hei Long Jiang Jia Di Heng Run Biology Technology Co., Ltd, Sui Hua Ge Run Sheng Ye Han Di Hei Tu Product catenation Economic Trade Co.,Ltd, Sui Hua Jia Di Biology Drinks Co., Ltd, Sui Hua Jia Di
